Case 6:19-cv-00255-BKS-TWD Document 7 Filed 03/04/19 Page 1 of 5

UNITED STATES OF AMERICA
DISTRICT COURT FOR THE NORTHERN DISTRICT
OF NEW YORK

 

CRISTINA TANNER, Individually and as Legal

Guardian of Jason Tanner, and as Assignee ANSWER TO C()MPT,AINT
OfRisen Foods LLC., "> .\ ` - ' 7
PLAINTIFF, ill§i NO“ 167 ~ C`\"OO 255
vs.

HEFFERNAN INSURANCE BROKERS, INC.,
DANA SCHILLER, and RISEN FOODS LLC.,

DEFENDANTS.

 

The Defendant, RISEN FOODS LLC., by and through its attorney, LaW Offices of David
A. Longeretta PLLC, David A. Longeretta Esq., as and for an ANSWER to the Plaintiff’ s
complaint sets forth and alleges as follows:

l. Admits all the allegations contained in paragraphs numbered l through 109 of the
Plaintiffs complaint
2. Dem'es any and all other allegations contained in the Plaintiffs complaint Which has not

been specifically admitted, denied or otherwise controverted

WHEREFORE, the Defendant, Risen Foods LLC, respectfully requests that judgment be

entered accordingly, and for such other and further relief as this co /,e/"’e Hu;t/Ud»proper.

,/ /“

  
 

(.' k " 7 " ` ivy ~,_\\
Dated; February 25, 2019 55 / a

, l / /
id A.\L/oi`§er&ré\m,ke/
avid A. Longeretta Esq
Az.‘torneyfor Defendanz‘, Risen Fooa"S LLC

Office and PO Address
298 Genesee Street
Utica, NeW York 13502
(315) 735-6162

To:

Case 6:19-cv-00255-BKS-TWD Document 7 Filed 03/04/19 Page 2 of 5

Laurence D. Behr, Esq.

Barth Sullivan Behr LLP
Atl‘orneyfor Plctz`rzl‘ijjf

Office and PO Address

43 Court Street, Suite 600
Buffalo, New York 14202-3196
(716) 856-1300

 

03/04/2019 522(§|3?-1 FAX 3 .0005/0008
3.

1 5336730 RI
S€ 6219-CV-00255

SEN
-BKS-TWD Document7 Filed 03/04/19 PageSofB

VERIFICATION

sTATB oF NEW YoRK }
}ss.:

COUNTY OF ONEIDA }

I, MICHAEL MELLACE, as a member of RISEN FOODS, LLC being duly sworn, depose and
say that I am the Defendant in the within action; that I have read the foregoing ANSWER and know the
___ ___ __contents_thereof;-_that_t]lesame~is-~true to my knowledge except as to matters stated--therein--to be alleged
upon information and belief and, as to those matters, 1 believe such to be -true.

Michael Menaee, as a member of RISEN FooDs, LLc

. obefore on}h.is_` _' l
1 ayof ' '/ /l/_ 2019.

, /Li'¢t U///L/%Q/d
Notary Public /

My Commission Expires`: 4 J'}i§’]?[l?'/,Z ' ‘

SAMRA PATKOV|C
Nota[y Public, State of Newark
Regcst{ation No. 01 PA6376982
Qqall_fled |n One|da County
-Commlsslon Exp|res June 25, 2022

   

 

03/04/2019 5:30Pr.1 FA>< 3155336730 RISEN _ \0006/0006
Case 6:19-cv-00255-BKS-TWD Document7 Fl|ed 03/04/19 Page4of5

UNITED sTATEs oF AMERJCA
merrch comm ron ma NoRTHERN nrsnucr

oF NEW Yoi_u<:

 

CRISTINA TANNER, Individually and as Legal

Guardian ofJascn Tanner, and as Assignee l CLIENT CERTIFICATION
OfRisen Foods LLC., . ~ - _
n l ' '\ ' f r_"
.. _ ._..._ ..__..__ ......___...._BLAH.\ITIFR *{:ii$€ ilf@ \ i (i/ C' V * 0 0 ii _\J §
vs.

I‘IBFFERNAN lNS'UR.ANCE BROKERS, INC., - l
DANA SCHILLER, and RISEN FOODS LLC.,

DBFE_NDANTS.

 

I, Michael Mcllace, as a member of RISEN FOODS, LLC hereby certi_t`y, under'pena]ty of.l l d
peljury, that I have read and reviewed the annexed ANSWER and that all information contained therein
is n'ue and accurate in all respect to the best of my knowledge and understanding

l further certify, under penalty of perjury, that neither my attorney nor anyone acting on my
behalf, was the source of any of the information contained in the annexed documents; that I~ have
provided all of the information contained in the annexed documents to my attomey;- and,' that I
understand that my attorney, in executing the Attomey Certiication as required by my certification that
all such information is title end accurateA

I further certify that the annexed documents include information which I provided to my attorney

which is relevant to such documents and that my attorney has not deleted omitted or excluded any such

information

nared; 3 11 , 2019 M M
`: ichael Mellace, as a Member of RISEN FOODS, LLC

 

Case 6:19-cv-00255-BKS-TWD Document 7 Filed 03/04/19 Page 5 of 5

CERTIFICATION BY ATTORNEY

l, David A. Longeretta, Esq., hereby certify under penalty of perjury, that l have no actual
knowledge that the substance of any statement of fact contained in the annexed document is/are false.
This certification is based solely and exclusively upon information provided by the client and upon the
client’s certification to the undersigned attorney that such information is not false, and it is not based
upon any review, audit, examination, inquiry or investigation made by the undersigned attorney or by
anyone acting on behalf of said attomey.

Please take notice that this certification is made by the attorney as an officer of the Court and is
directed solely and exclusively to the Court in accordance with 22 NYCRR 201.16(e) and part 130-
l.l(c) of the Rules of the Chief Admi`nistrator, and, as such, are not nivolous as defined in that particular
section of such Rules and is expressly not directed or extended to the opposing party herein.

PLEASE TAKE FURTHER NOTICE that the opposing party may not and should not rely on
this attorney certification in assessing the truth or validity of the information contained in the annexed
document The credibility of this submission is no greater than the credibility of the client represented
by the undersigned attorney and the opposing party should give this document no greater credence

merely because it bears this attorney’s certification

  

 

DATED; mdl/fit °/f , 2019 /

